decision.
Whereas, A petition was filed by Juan Manuel Santini on August 27, 1914, praying that a writ of certiorari issue to B. Cuevas Zequeira, Judge of the District Court of Hu-macao; '
Whereas, It appears from the said petition that the only ground which refers to questions submitted to the court a quo and decided by it is that the said court overruled a mo*411tion for tlie dismissal of an appeal from the Municipal Court of Caguas in Civil Case No. 1268 brought by Pedro R. Batista against Jnan Mannel Santini et al., the ground of the motion being that the transcript of the record was sent np by the secretary of the said municipal court after the expiration of the period of twenty days fixed by the Act to regulate appeals from judgments of municipal courts in civil cases, approved March 11, 1908;
Whereas, It is deduced from the said petition that the motion for the dismissal of the appeal was filed in the District Court of Humacao • after the said transcript of the record had been received by the secretary of the said court;
Therefore, In view of the holding in the case of Patxot v. Nadal et al., 19 P. R. R., 334, that an appeal will not be dismissed on a motion made after the transcript of the record has been filed, which is applicable to the case by analogy, the said petition for a writ of certiorari is denied.

Petition denied.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.
Mr. Justice Wolf took no part in the decision of. this case.